UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EAS'I`ERN DIVISION

TOYA EVETTE GRAY,
Plaintiff,
Case No. 2:18-cv-462

v. Chief Judge Edmund A. Sargus, Jr.
Magistrate Judge Elizabeth Preston Deavers

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

This matter is before the Court for consideration of the parties’ J'oint Motion to Remand
to the Commissioner pursuant to sentence four of the Social Security Act, 42 U.S.C. § 405(g),
Which is hereby GRANTE]). (ECF No. 17.) The Court REMANDS this case for further
proceedings, pursuant to sentence four of 42 U.S.C. § 405(g). Upon remand, the Appeals Council
will vacate all findings in the Adrninistrative Law Judge’s decision, and the Comrnissioner will
conduct further proceedings and develop the administrative record as necessary, to determine
Whether Plaintif}` is under a disability as defined by the Social Security Act. The Court

DIRECTS the Clerk to enter judgment accordingly

 

IT rs So oRl)ERED.
\-°>¢-so\a /L’><
DATE EDMUNDA. sARGUS, m

CHIEF UNITED STATES DISTRICT .]UDGE

